In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1845V
                                         UNPUBLISHED


    RANDY MARTS,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: June 25, 2020,
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On November 30, 2018, Randy Marts filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccine administered
on October 24, 2017. Petition at Preamble; Stipulation, issued at June 24, 2020, ¶¶ 4.
Petitioner further alleges that he suffered onset of pain within 48 hours and that he has
experienced residual effects of this injury for more than six months. Id. “Respondent
denies that [P]etitioner sustained a SIRVA Table Injury; denies that the flu vaccine
caused [P]etitioner’s alleged shoulder injuries, or any other injury; and denies that his
current condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on June 24, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $50,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Jun.17.2020 1 2:12 PM              MARTS FINANCIAL                                          5132 171234                                PAGE.   1/   5




                                  •I N 'fHE (IN];[,t"A) S.lfA'Jt:S covaT OF FEDERAL CLAIMS
                                                      OFFICE OF SPECIAi. MASTERS
             •••••••••••••••••••••••••••••••••••••
             RANDV MARTS,                                                 •
                                                                          •
                                            Petitioner,                   •             No. 11-18.fSV
                                                                          •             ClifofSpecial Muster C-orcornn
             v.                                                           •
                                                                          •
             SECRETAR\'-OF HEALTH AND                                     •
             HUMAN SERVICES.                                              •
                                                                          •
                                            Respondom.                    •
             •••••••••••••••••••••••••••••••••••••
                                                                    fil:lPULATION

                       The purties hereby stipulate to rbl! fol!Mviu8 matters:

                       I.        Pl!litioner filed A petition for 'Vaccine compcnS3tion under the National Vaccine

             luj111y Co1npe11sation Program, 42 U.S.C'. § JOOaa-10 to 34 (the "Vaccine Program"). The

             plllition seeks compensntion for i1ti11ries allegt."tily "lated to pctitioucr·s receipt of11n intlnenza

             ("flu") vAccinl!, which vaccinu is contained in the Vacciut fojury T.ibli: (the "Tobie"). 42 C.'f.R.
             § 100.., (ll),

                      2.        Pcliriouer l'CCcivcd a ·tlu immuniution.on October 24. 2017.1

                      .l.       The vocei111:w11s administered within 1he United States.

                      4.        Petitioner alleges that he s1istaim.'tl a Ml l!hottrder injury related to vaccine

            administra1ton{"SIRVA") wifhin the time period set forth in tho Table. Alt1:rnativ"ly, petitiom:r

            111leges that bis letl shoulder pain was c:aused•iu-fact by a fiu vaceil\atiull. He further alleges thnt

            ho hus cx1,crie111:cd r11sid11nl cflccts of this iuj11ry for more ti.inn six months.



            ···-~·-·-------
            1Pc:litionC( nJ50 r«eivcd n rncnnlO\'.IX :?3 \'0Ccilleo11 this date:. Pna1movax 23 is n p11e1uuoc0